DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 6 should have section line 7—7; Figure 14 should have section line 15—15.  Correction is required.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 8,690,607).  
Regarding claim 1, Tsukamoto discloses a connector, comprising: a plurality of ferrites (10); and a housing (7) including a plurality of accommodating portions (36) capable of individually accommodating the plurality of ferrites from a first direction (top to bottom in Fig. 3), wherein the plurality of accommodating portions are disposed side 
Regarding claim 2, Tsukamoto discloses each of the plurality of accommodating portions including two holding walls (top and bottom of 36, Fig. 4) extending along the second direction, and each of the two holding walls includes a resiliently deformable resilient holding portion (flat surface of the wall) and the ferrite is held in the accommodating portion by being sandwiched by the resilient holding portions.  
Regarding claim 3, Tsukamoto discloses a joint terminal (3) including a plurality of connecting portions (29c) and a coupling portion (28) coupling the plurality of connecting portions, wherein: each of the plurality of accommodating portions has a bottom wall intersecting the first direction, and an accommodation groove extending along the second direction and configured such that the coupling portion is accommodated therein is provided at a position corresponding to the space between the intermediate walls in the bottom walls.  
Regarding claim 4, Tsukamoto discloses that end edges of the two intermediate walls on a side opposite to the bottom walls in the first direction are disposed at the same height position as an end edge of the connector on the side opposite to the bottom walls or at a height position higher than the end edge on the opposite side.  
Regarding claim 5, Tsukamoto discloses one of the two intermediate walls is connected to one of the two holding walls and extends along the third direction, and the .  

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833